Mr. Justice Audrey
delivered the opinion of the court.
Felipe Alvarez, the appellant, was convicted on a charge of transporting intoxicating liquors in violation of the National Prohibition Act and in support of his appeal alleges as a first ground that the trial court erred in weighing the evidence and in convicting him. We have examined the evidence and find it sufficient to justify the conviction.
The ground of appeal is that the judgment is contrary to law because the complaint charges no crime and the court had no jurisdiction over the appellant. The ground of this assignment of error is that the complaint was sworn to on February 1, 1927, and it is therein stated that the act charged was committed on February 24, 1927.
No doubt the date of February 1, 1927, given by the clerk as the day on which the complaint was sworn to before him is wrong and the mistake probably would not have been difficult to prove by the district attorney if that had been alleged in the lower court. But in any event we understand that the clerk made a mistake in stating the date on which the complaint was sworn to before him as February 1 instead of March 1, as it frequently happens at the beginning of a month that the previous month is written; because it does not seem reasonable to charge on a certain date acts which had not been committed; because at the trial on appeal in the District Court of Aguadilla on March 17, 1927, policemen Teles-foro Méndez and Facundo Ortega testified that they were on duty in Aguadilla on February 24 of that year, the date to which the complaint refers, and arrested the defendant on the day referred to in the complaint,, that is, February 24, 1927, especially as the appellant did not deny in testifying in the court below that the acts charged were committed on February 24, 1927, but said only that he had given orders to *678put the can of rum in his car for transportation to another house of his but did not transport it.
In view of the foregoing we hold that the second error alleged does not exist because, although the clerk wrote February 1, 1927, as the date of the complaint, it is shown from the circumstances that it was a mistake on his part and that the complaint was made after the commission of the act charged therein.
The judgment appealed from must be affirmed.